 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4
     18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Admitted Pro Hac Vice)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Admitted Pro Hac Vice)
 9   rstephens@libertyjusticecenter.org
10   Attorneys
     Liberty Justice Center
11   190 South LaSalle Street
12   Suite 1500
     Chicago, Illinois 60603
13   Phone: 312-263-7668
14   Fax: 312-263-7702

15 Attorneys for Plaintiff
16 Additional Counsel on Following Page

17
                                  UNITED STATES DISTRICT COURT
18
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
19

20   Alfred Sweet,                                      Case No. 2:19-cv-00349-JAM-AC
                          Plaintiff
21

22   v.                                                 JOINT RULE 26(F) REPORT
23
     California Association of Psychiatric
24   Technicians; Stephanie Clendenin, in her
     official capacity as Acting Director of the
25
     California Department of State Hospitals;
26   and Xavier Becerra, in his official capacity
     as Attorney General of California,
27
                       Defendants.
28

30
          Case No. 2:19-cv-00349-JAM-AC             1
31        JOINT RULE 26(F) REPORT
 1   Scott A. Kronland (SBN 171693)
 2
     skronland@altshulerberzon.com
     Danielle Leonard (SBN 218201)
 3   dleonard@altshulerberzon.com
 4
     ALTSHULER BERZON LLP
     177 Post Street, Suite 300
 5   San Francisco, CA 94108
 6   Telephone: 415-421-7151
     Facsimile: 415-362-8064
 7

 8   Sean Bedrosian
     Attorney at Law and Consultant
 9   California Association of Psychiatric Technicians
10   1220 S Street
     Suite 100
11   Sacramento, CA 95811
12   916-947-1460
     Email: sean@psychtechs.net
13

14   Attorneys for Defendant CAPT

15   Maureen C. Onyeagbako
16   Department of Justice, Office of the Attorney General
     1300 I Street
17   Suite 125
18   P.O. Box 944255
     Sacramento, CA 94244
19   916-322-7119
20   Fax: 916-324-5205
     Email: maureen.onyeagbako@doj.ca.gov
21

22 Attorney for Defendants Clendenin, in her official
   capacity as Acting Secretary of the California
23 Department of State Hospitals, and Becerra, in his

24 official capacity as California Attorney General

25

26
27

28
           Case No. 2:19-cv-00349-JAM-AC          2
30         JOINT RULE 26(F) REPORT
31
 1         Plaintiff Alfred Sweet and Defendants California Association of Psychiatric
 2   Technicians (“CAPT”), Stephanie Clendenin, and Xavier Becerra hereby submit this joint
 3   Rule 26(f) Report. On June 19, 2019, the parties conferred by telephone pursuant to this
 4   Court’s order of February 27 (Dkt. 4), to meet and confer for purposes of preparing this
 5   report.
 6         On July 16, 2019, the Court will hear Defendant CAPT’s Motion to Dismiss Count II
 7   of the Complaint (Dkt. 17). The Court’s disposition of the motion will determine the scope
 8   of the remaining litigation, including the necessary discovery, the chances for settlement,
 9   and pre-trial motions. The parties therefore jointly propose that they submit a supplemental
10   Rule 26(f) report no later than 21 days after a ruling on CAPT’s Motion to Dismiss Count
11   II, containing their plan for litigating any claims that remain in this case, including
12   discovery, alternative dispute resolution, and pre-trial dispositive motions.
13   A.    The Nature of the Case
14         Plaintiff Alfred Sweet asserts two claims under 42 U.S.C. § 1983 alleging an
15   abridgement of First Amendment rights. Count I of the Complaint alleges that Defendant
16   CAPT’s membership dues collection practices abridged Plaintiff’s rights of speech and
17   association.   Count II alleges that CAPT’s status as the exclusive representative of
18   Plaintiff’s bargaining unit likewise abridges his rights to speech and association.
19   Defendants deny all claims and liability, and CAPT has moved to dismiss Count II.
20         Plaintiff seeks monetary damages only from Defendant CAPT, and only with respect
21   to Claim I, in an amount not to exceed five thousand dollars ($5,000).
22   B.    Progress in the Service of Process
23         All Defendants have been served.
24   C.    Possible Joinder of Additional Parties
25         No party intends to join any additional parties.
26   D.    Any Expected or Desired Amendment of Pleadings
27         The parties will be in a better position to discuss amendment of pleadings in the
28   Supplemental Report, after the Court rules on CAPT’s pending Motion to Dismiss.
           Case No. 2:19-cv-00349-JAM-AC            3
30         JOINT RULE 26(F) REPORT
31
 1   E.      Jurisdiction and Venue
 2           The parties do not object to jurisdiction and venue in this Court.
 3   F.      Anticipated Motions and the Scheduling of Motions
 4           Plaintiff Sweet initially filed a Motion for Preliminary Injunction (Dkt. 5), for hearing
 5   on the same schedule as the pending Motion to Dismiss Count II (see Dkt. 20). Plaintiff
 6   withdrew the Motion for Preliminary Injunction upon confirmation that CAPT has
 7   processed Mr. Sweet’s resignation from the union and halted dues deductions (Dkt. 23).
 8           Any additional motions will depend on the Court’s ruling on CAPT’s pending
 9   Motion to Dismiss.
10   G.      Anticipated Discovery and the Scheduling of Discovery
11           All parties agree that the commencement of discovery, including initial disclosures,
12   should be postponed until after the Court rules on the pending Motion to Dismiss because
13   the scope of discovery will depend on the Court’s ruling. The parties will include a deadline
14   for exchanging initial disclosures in the Supplemental Report to be filed after a final ruling
15   on the Motion to Dismiss.
16   H.      Future Proceedings, including setting appropriate cut-off dates for discovery,
17
             law and motion, and the scheduling of pretrial and trial

18           As discussed above, the parties agree that discussion of future proceedings should
19   wait until the Court rules on CAPT’s pending Motion to Dismiss, as that ruling will provide
20   guidance on the scope of the litigation and future proceedings. The parties do, however,
21   agree that their Supplemental Report shall be filed no later than 21 days after a final ruling
22   on CAPT’s pending Motion to Dismiss.
23   I.      Appropriateness of Special Procedures
24           The parties do not anticipate a need for special procedures in the litigation at this
25   time.
26   J.      Estimate of Trial Time
27           The parties will be in a better position to estimate trial time in the Supplemental
28   Report, after the Court rules on CAPT’s pending Motion to Dismiss.
             Case No. 2:19-cv-00349-JAM-AC            4
30           JOINT RULE 26(F) REPORT
31
 1   K.    Modification of Standard Pretrial Procedures
 2         The parties will be in a better position to evaluate modification of standard pretrial
 3   procedures in the Supplemental Report, after the Court rules on CAPT’s pending Motion to
 4   Dismiss.
 5   L.    Related Cases
 6         The parties note that numerous cases have been filed across the United States seeking
 7   immediate cessation of union dues deductions following plaintiffs’ resignations from their
 8   unions, and relying on the U.S. Supreme Court’s decision in Janus v. American Federation
 9   of State, County, and Municipal Employees Council 31, 138 S. Ct. 2448 (2018). None of
10   those cases involve Plaintiff Sweet or Defendant CAPT.
11   M.    Whether a Settlement Conference Should Be Scheduled
12         Plaintiff and Defendants Clendenin and Becerra do not believe participation in a
13   settlement conference will be meaningful because the claims at issue involve the
14   constitutionality of state statutes. Defendant CAPT is open to settlement talks or mediation
15   at an appropriate time.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27

28
           Case No. 2:19-cv-00349-JAM-AC           5
30         JOINT RULE 26(F) REPORT
31
 1   N.    Any Other Matters that may Add to Just and Expeditious Disposition
 2         If the Court chooses to set a Scheduling Conference to determine the case schedule,
 3   the parties respectfully request that the Court wait until after it rules on the pending motion
 4   and the parties submit a Supplemental Report.
 5   Dated: July 3, 2019                     Respectfully submitted,
 6
                                             /s/ Brian K. Kelsey
 7                                           Brian K. Kelsey (Admitted Pro Hac Vice)
 8
                                             bkelsey@libertyjusticecenter.org
                                             Reilly Stephens (Admitted Pro Hac Vice)
 9                                           rstephens@libertyjusticecenter.org
10                                           Attorneys
                                             Liberty Justice Center
11                                           190 South LaSalle Street
12                                           Suite 1500
                                             Chicago, Illinois 60603
13                                           Phone: 312-263-7668
14                                           Fax: 312-263-7702

15                                           Mark W. Bucher
16                                           mark@calpolicycenter.org
                                             CA S.B.N. # 210474
17                                           Law Office of Mark W. Bucher
18                                           18002 Irvine Blvd., Suite 108
                                             Tustin, CA 92780-3321
19                                           Phone: 714-313-3706
20                                           Fax: 714-573-2297

21                                           Attorneys for Plaintiff
22
                                             /s/ Danielle Leonard(as authorized on 7/3/2019)
23                                           Danielle Leonard (SBN 218201)
24                                           dleonard@altshulerberzon.com
                                             Scott A. Kronland (SBN 171693)
25                                           skronland@altshulerberzon.com
26                                           ALTSHULER BERZON LLP
                                             177 Post Street, Suite 300
27                                           San Francisco, CA 94108
28                                           Telephone: 415-421-7151
           Case No. 2:19-cv-00349-JAM-AC             6
30         JOINT RULE 26(F) REPORT
31
 1                                   Facsimile: 415-362-8064
 2
                                     Sean Bedrosian LWP
 3                                   1220 S Street, Suite 100
 4
                                     Sacramento, CA 95811
                                     916-947-1460
 5                                   Email: sean@psychtechs.net
 6
                                     Attorneys for Defendant CAPT
 7

 8                                   /s/ Maureen C. Onyeagbako(as authorized on
                                     7/3/2019)
 9                                   Maureen C. Onyeagbako
10                                   Department of Justice, Office of the Attorney
                                     General
11                                   1300 I Street, Suite 125
12                                   P.O. Box 944255
                                     Sacramento, CA 94244
13                                   916-210-7324
14                                   Fax: 916-324-8835
                                     Email: maureen.onyeagbako@doj.ca.gov
15

16                                   Attorney for Defendants Clendenin, in her official
                                     capacity as Acting Secretary of the California
17                                   Department of State Hospitals, and Becerra, in his
18                                   official capacity as California Attorney General
19

20

21

22

23

24

25

26
27

28
     Case No. 2:19-cv-00349-JAM-AC          7
30   JOINT RULE 26(F) REPORT
31
